Citation Nr: 0609102	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. R. Bryant, Counsel 
INTRODUCTION

The veteran had active service from September 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran subsequently moved 
to Florida and in August 2000, his claims file was 
transferred to the St. Petersburg, Florida, RO.  In October 
2003, the case was remanded for additional development and 
readjudication.  

In April 2003, the veteran appeared at a Central Office 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  


FINDING OF FACT

1.  The veteran is service-connected for partial foot drop, 
right, evaluated as 60 percent disabling; spondylolisthesis 
L5-S1 with degenerative disc disease L1-2 and L5-S1, 
evaluated as 40 percent disabling; and polyneuropathy of the 
left lower extremity, evaluated as 10 percent disabling.  He 
has also been awarded a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).  

2.  The veteran is not entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

3.  The veteran is not entitled to compensation for permanent 
and total disability due to: (1) The loss or loss of use of 
both lower extremities, or (2) blindness in both eyes, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without assistance.  


CONCLUSION OF LAW

The criteria for specially adapted housing or special home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809, 3.809a 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Specially Adapted Housing / Special Home Adaptation Grant

The veteran argues that he is entitled to specially adapted 
housing or a special home adaptation grant.  He argues, in 
part, that his service-connected disabilities are 
sufficiently severe to meet the criteria for the benefits 
sought on appeal.  In this regard, to the extent a recent VA 
examiner attributed his right-sided weakness and need for a 
wheelchair to a stroke, he argues that he was never 
conclusively determined to have had a stroke.  During his 
hearing, held in October 2003, the veteran testified that he 
had difficulties he encountered with ambulation and using 
steps.  He testified that he used a motorized wheelchair and 
could not walk any distance without it or his cane.  He 
further testified that he required a permanent brace for his 
right foot, and that he required assistance from his son and 
ex-wife with some activities of daily living.  

In May 2000, the veteran filed a claim specially adapted 
housing or a home adaptation grant.  In July 2000, the RO 
denied the claim.  The veteran has appealed.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2005).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a) (2005).

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63 (2005).  In addition, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved.  38 C.F.R. § 4.63(a) 
(2005).

The record shows that the veteran is service-connected for 
partial foot drop, right, evaluated as 60 percent disabling; 
spondylolisthesis L5-S1 with degenerative disc disease L1-2 
and L5-S1 rated as 40 percent disabling; and polyneuropathy 
of the left lower extremity, rated as 10 percent disabling.  
He has been awarded TDIU effective from March 1998.  

The relevant medical evidence includes a VA examination 
report, dated in February 2005.  In this report, the examiner 
noted the veteran's history of diabetes mellitus, 
hypertension, cerebrovascular accident, lumbar 
spondylolisthesis with degenerative disc disease, 
polyneuropathy of the lower extremities and partial right 
foot drop.  The veteran gave a history that included the 
following: he had had intermittent back pain following 
service discharge and was treated conservatively with 
medications and physical therapy.  In the late 1980s and mid 
1990s he began to develop some clumsiness and stumbling in 
his legs and feet and retired from his job as a truck driver 
in 1997 because he could no longer control his right lower 
extremity when driving.  In 1997 he was issued a J-cane for 
polyneuropathy.  In 1999, he was hospitalized for symptoms of 
right-side weakness suggestive of a stroke or transient 
ischemic attack (TIA), however, MRI and CT scan results were 
negative for any significant findings.  He had a brief 
improvement after his hospital discharge, but his condition 
later worsened.  He subsequently required assistance with 
activities of daily living and found it more difficult to 
propel himself in his wheelchair secondary to upper extremity 
shoulder problems.  He requested and received a motorized 
wheelchair.  

As for his current symptoms, the veteran complained of low 
back pain which occasionally radiated.  He indicated that he 
did not have a back brace, but that he had used a J-cane 
since 1997.  He denied any incapacitating episodes of back 
pain over the last 12 months that required prescribed bedrest 
by a physician.  However, an AFO (ankle-fixation orthotic) 
splint and a wheelchair were prescribed in 1999 following his 
stroke.  He admitted that he was able to perform activities 
of daily living independently 50 percent of the time unless 
he had a flare-up of his back or weakness.  He had trouble 
getting on and off the toilet but was able to "fly" from 
his wheelchair to the toilet.  He was also able to shave and 
comb his hair.  He stated that without his wheelchair he 
could only walk less than 4 feet with a J-cane in his home.  
For a distance of 10 feet or greater he used his motorized 
wheelchair.  

With regard to his polyneuropathy, the veteran indicated that 
his numbness and tingling from his mid calves down to his 
toes had not worsened since the initial diagnosis in 1997.  
The examiner noted that although a VA examiner concluded in 
1998 that the veteran's partial right foot drop was secondary 
to lumbar disc disease, an EMG/NCV study at that time was 
consistent with polyneuropathy which was diffuse and chronic 
axonal type.  There was no evidence of acute denervation and 
there was no mention of a radiculopathy.  The veteran stated 
that he had worn his AFO brace since his stroke in 1999, and 
that he has never been prescribed one for the left lower 
extremity.  

On examination the veteran's vision was better than 5/200, 
with no evidence of blindness.  He was in a motorized 
wheelchair with right-sided hand controls and was able to use 
it without difficulty.  He was able to transfer from the 
wheelchair to the scales and to the exam table.  His gait was 
wide-based, slow, stiff and antalgic.  He required a J-cane 
for ambulation and could only ambulate a few feet within the 
room.  

There was no tenderness to palpation of the musculature of 
the thoracic or lumbar spine regions.  Attempts were made at 
range of motion, but the veteran needed assistance to prevent 
from falling due to his weakened lower extremities.  He was 
able to do straight leg raising, however he had more weakness 
trying to lift his leg off the table and was only able to go 
to 30 degrees on the right and 40 degrees on the left.  He 
could not do repetitious bending in a standing position, but 
in his wheelchair he was able to remove his shoes and socks 
which required bending over several times.  He also had to 
bend his lower extremities at the knee and hip region to 
perform this task.  The veteran did not exhibit any weakness 
in his back.  He did have some incoordination due to 
polyneuropathy involving his lower extremities to the point 
where he could not weight bear and balance himself on both 
lower extremities without the assistance of a J-cane, the 
examiner and the furniture in the room.  His motor strength 
was 5/5 in both upper extremities and 4/5 in his lower 
extremities.  Sensation was intact to pinprick in both upper 
extremities.  However in the lower extremities he had 
diminished sensation from the tips of his toes to the midcalf 
region bilaterally.  This has been a chronic finding since 
1998.  Deep tendon reflexes were 2+ in the upper extremities 
and 3+ in the lower extremities.  

EMG/NCV findings were consistent with generalized 
sensorimotor polyneuropathy which was both axonal and 
demyelinating.  There was a post traumatic sciatic nerve 
lesion on the right side characterized by the inability to 
plantar flex or dorsiflex the right foot and had been present 
for several years.  The veteran had been using a wheelchair 
and now has a scooter.  An MRI of the brain was negative for 
any significant findings.  

The clinical impression was spondylolisthesis, L5-S1, with 
degenerative disease at L1-2 and L5-S1.  The examiner noted 
the veteran had chronic low back pain with subjective 
radicular symptoms, however previous MRIs of the lumbar spine 
did not indicate any spinal stenosis nor neuroforaminal 
narrowing.  Moreover, the veteran's service-connected back 
condition was not the reason he was issued a manual and 
motorized wheelchair, or the cane.  It also was not the 
reason that he required assistance with his activities of 
daily living.  

The diagnoses also included polyneuropathy of the lower 
extremities with right partial foot drop, documented since 
the 1998 EMG/NCV study.  The examiner noted that the veteran 
has required an AFO splint for the right lower extremity, 
since his stroke involving right-sided weakness in April 
1999.  She indicated that this was not due to his back 
condition.  Lastly, the examiner noted the veteran's history 
of cerebrovascular accident in April 1999 with right-sided 
weakness necessitating a right lower extremity AFO splint and 
wheelchair.  

The examiner concluded that the veteran's service-connected 
lumbar spine disability had not manifested a loss nor loss of 
use of either upper or lower extremity, and stated that his 
other non-service connected conditions caused the loss of the 
use of his right lower extremity.  She indicated that 
although his EMG/NCV references noted post traumatic sciatic 
nerve lesion on the right side characterized by inability to 
plantar flex or dorsiflex the right foot, necessitating a 
wheelchair and scooter, that this was by history.  She stated 
that the actual history for these events is surrounded by his 
hospitalization in 1999 for a cerebrovascular accident with 
resultant right-sided weakness/right foot drop.  She noted 
that although the veteran has constantly related his deficits 
to his back when speaking to examiners, the details in his 
medical records do not support this.  Finally, the examiner 
noted that although the veteran has been granted service-
connection for right paralysis of the sciatic nerve and right 
foot drop, the issuance of his AFO splint and wheelchair were 
not related to his back, but were related to his April 1999 
cerebrovascular accident.  

The claims file also includes VA outpatient treatment 
reports, dated between 1999 and 2005, which show ongoing 
treatment for disorders that included hypertension, diabetes, 
and chronic back and shoulder pain, and which indicate that 
the veteran usually presented in a wheelchair.  This evidence 
shows that in 1999, the veteran received treatment for right 
upper extremity weakness, and left foot pain.  He was noted 
to be using a cane.  In October 1999, muscle strength was 2-
3/5 in both lower extremities, 5/5 in the left upper 
extremity and 1/5 in the right upper extremity.  The report 
indicates that the veteran requested a wheelchair, which he 
was able to propel, but that he was to continue ambulation 
with the cane and use the wheelchair for long distance 
mobility.  A May 2001 progress note shows right upper 
extremity strength of 4+/5, with giveaway weakness in the 
right lower extremity.  A May 2004 progress note indicates 
that the veteran had polyneuropathy of both legs which the 
veteran attributed to his back.  On examination, there was no 
atrophy of the arms or legs.  Deep tendon reflexes were 2+ 
and equal.  A magnetic resonance imaging (MRI) report, dated 
in March 2005, contains an impression of spondylosis of 
lumbar/sacral spine.  

The Board has determined that the claim must be denied.  
Service connection is not in effect for any disability of the 
left lower extremity, or either upper extremity.  The 
evidence, to include medical records and his personal 
testimony, clearly demonstrates that the veteran does not 
have full use of his right lower extremity, and that he is 
disabled to some degree as a consequence thereof.  He is also 
clearly shown to have a significant service-connected back 
disability that produces some impairment in both legs.  The 
evidence does not show, nor has the veteran asserted, that he 
is blind or has visual acuity of 5/200 or less in both eyes.  
With regard to the other criteria, the February 2005 VA 
examiner determined that the veteran's AFO splint and 
wheelchair were not related to his back, but were related to 
his April 1999 cerebrovascular accident.  The examiner 
concluded that the veteran's service-connected lumbar spine 
disability had not manifested a loss of, or loss of use of, 
either upper or lower extremity, and stated that his other 
non-service connected conditions caused the loss of the use 
of his right lower extremity.  This opinion is the only 
competent opinion of record on this issue, and there is no 
competent countervailing evidence to show that the veteran 
has lost the use of an extremity due to a service-connected 
disability.  Accordingly, the claim must be denied.  

The veteran also does not qualify for a grant for necessary 
special home adaptations, as he does not have compensation 
based on permanent and total service-connected disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 
C.F.R. § 3.809a (2005).

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disabilities, 
which are collectively rated as totally disabling.  However, 
the competent medical evidence of record does not show that 
the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 
3.809, 3.809a..  The preponderance of the evidence is against 
the claims and thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in May 
2004 and August 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  Finally, the Board 
notes that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the October 2005 SSOC.  

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  In this case, the benefit sought on 
appeal does not include an award of a disability rating 
and/or an effective date; and any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The RO has afforded the veteran 
an examination.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to specially adapted housing or a home adaptation 
grant is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


